Dismissed and Memorandum Opinion filed October 16, 2008







 Dismissed
and Memorandum Opinion filed October 16, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00711-CV
____________
 
KENNETH WALKER, ET AL., Appellants
 
V.
 
NEW CENTURY, ET AL, Appellees
 
 

 
On Appeal from County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 896992
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 24, 2007.  The clerk=s record was filed on September 20,
2007.  No reporter=s record was taken.  No brief was filed.
On
August 7, 2008, this Court issued an order stating that unless appellants
submitted their brief, together with a motion reasonably explaining why the
brief was late, on or before September 8, 2008, the Court would dismiss the
appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellants filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
16, 2008.
Panel consists of Chief Justices Hedges, Justices
Anderson and Frost.